           Case 3:20-cv-00806-EMC Document 42 Filed 08/07/20 Page 1 of 23




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   SHANNON Z. PETERSEN, Cal. Bar No. 211426
 3 LISA S. YUN, Cal. Bar No. 280812
   SIEUN J. LEE, Cal. Bar No. 311358
 4 12275 El Camino Real, Suite 200
   San Diego, California 92130-4092
 5 Telephone:    858.720.8900
   Facsimile:    858.509.3691
 6 E mail        spetersen@sheppardmullin.com
                 lyun@sheppardmullin.com
 7               slee@sheppardmullin.com

 8 Attorneys for Defendant
   SQUARE, INC.
 9

10                                   UNITED STATES DISTRICT COURT

11                 NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

12

13 MISHARI ALEISA and NICOLE                        Case No. 3:20-cv-00806-EMC
   BELLUOMINI, individually and on behalf of
14 all others similarly situated,                   CLASS ACTION

15                     Plaintiffs,                  SQUARE, INC.’S NOTICE OF MOTION
                                                    AND MOTION TO STAY PENDING THE
16            v.                                    SUPREME COURT’S DECISION IN
                                                    FACEBOOK, INC. V. DUGUID AND/OR
17 SQUARE, INC., a Delaware corporation,            THE FCC’S DEFINITION OF ATDS AND;
                                                    MEMORANDUM OF POINT AND
18                     Defendant.                   AUTHORITIES
19                                                  Date:   October 1, 2020
                                                    Time:   1:30 p.m.
20                                                  Judge: Hon. Edward M. Chen
                                                    Courtroom: 5 – 17th Floor
21
                                                    Trial Date: None set
22                                                  Complaint Filed: 2/03/2020
23

24

25

26

27

28
                                                                      Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                       SQUARE’S MOTION TO STAY PENDING DECISION BY
     /OR
                                              THE SUPREME COURT AND/OR THE FCC DEFINING ATDS
           Case 3:20-cv-00806-EMC Document 42 Filed 08/07/20 Page 2 of 23




 1                                                      TABLE OF CONTENTS
                                                                                                                                                 Page
 2
     NOTICE OF MOTION ........................................................................................................................
 3
     MEMORANDUM OF POINTS AND AUTHORITIES .....................................................................
 4
     I.        INTRODUCTION ..................................................................................................................3
 5
     II.       BACKGROUND ....................................................................................................................5
 6
               A.        Plaintiffs Allege Square Sent Them Text Messages via ATDS .................................5
 7
               B.        Procedural Background ..............................................................................................6
 8
     III.      THE LEGAL STANDARD ...................................................................................................6
 9
     IV.       THE COURT SHOULD STAY THIS ACTION PENDING CONTROLLING
10             DEFINITION OF ATDS ........................................................................................................7
11             A.        The Relevant Legal History Behind the TCPA and ATDS Requirement ..................7
12                       1.         In 2018, the D.C. Circuit set aside the FCC’s interpretation of
                                    ATDS ..............................................................................................................8
13                       2.         After ACA International, Circuit Courts have split on defining ATDS ..........8
                         3.         The FCC is redefining ATDS in light of ACA International and
14                                  Marks ..............................................................................................................9
                         4.         The Supreme Court grants certiorari in Facebook, Inc. v. Duguid .............10
15
               B.        This Case Should Be Stayed Pursuant to the Court’s Inherent Power
16                       Pending the Supreme Court’s Decision in Duguid ..................................................10
17                       1.         A stay will simplify the issues in this case and potentially dispose of
                                    the TCPA claims against Square ..................................................................11
18                       2.         A brief stay will not cause significant risk or prejudice ...............................13
                         3.         The balance of hardships favor a stay .........................................................14
19
               C.        In Addition, Or In The Alternative, This Case Should Be Stayed Under the
20                       Primary Jurisdiction Doctrine Pending the FCC’s Definition of ATDS ..................15
21                       1.         The FCC’s ruling will directly affect Plaintiffs’ claims ...............................15
                         2.         The FCC has jurisdiction to interpret, administer, and regulate the
22                                  TCPA ............................................................................................................16
                         3.         The TCPA imposes a comprehensive regulatory scheme
23                                  administered by the FCC..............................................................................17
                         4.         The FCC is the expert agency charged with defining ATDS........................17
24
     V.        CONCLUSION ....................................................................................................................19
25

26

27

28
                                                                       -i-                 Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                                            SQUARE’S MOTION TO STAY PENDING DECISION BY
                                                                   THE SUPREME COURT AND/OR THE FCC DEFINING ATDS
          Case 3:20-cv-00806-EMC Document 42 Filed 08/07/20 Page 3 of 23




 1                                                   TABLE OF AUTHORITIES

 2                                                                                                                                    Page
      Cases
 3
      ACA International v. FCC
 4
        885 F.3d 687 (D.C. Cir. 2018) ...........................................................................................8, 9, 19
 5
      Barrera v. Comcast Holdings Corp.
 6       No. 14-cv-00343, 2014 WL 1942829 (N.D. Cal. May 12, 2014) ..............................................18

 7 Cannon v. Wells Fargo Bank N.A.
      917 F. Supp. 2d 1025 (N.D. Cal. 2013) (Chen, J.) .......................................................................7
 8
   Charvat v. Echostar Satellite, LLC
 9
      630 F.3d 459 (6th Cir. 2010) ......................................................................................................17
10
   Clark v. Time Warner Cable
11    523 F.3d 1110 (9th Cir. 2008) ..............................................................................7, 15, 16, 17, 18

12 Glauser v. Twilio, Inc.
       No. C 11-2584 PJH, 2012 U.S. Dist. LEXIS 9648 (N.D. Cal. Jan. 27, 2012) ...........................16
13
   In re Portfolio Recovery Associates, LLC, Tel. Consumer Protec. Act Litig.
14     11MD2295 JAH(BGS), 2014 WL 12603110, at *3 (S.D. Cal. May 20, 2014) .........................18
15
   Landis v. North American Co.
16    299 U.S. 248, 57 S. Ct. 163, 81 L. Ed. 153 (1936) ................................................................6, 11

17 Marks v. Crunch San Diego, LLC
     904 F.3d 1041 (9th Cir. 2018) ..............................................................................................10, 16
18
   Meyer v. Portfolio Recovery Assocs., LLC
19   707 F.3d 1036 (9th Cir. 2012) ....................................................................................................15
20 In re Portfolio Recovery Associates, LLC, Tel. Consumer Protec. Act Litig.

21     2014 WL 12603110 ....................................................................................................................18

22 Reese v. Odwalla, Inc.
       30 F. Supp. 3d 935 (N.D. Cal. 2014) .........................................................................................18
23
   Satterfield v. Simon & Schuster, Inc.
24     569 F.3d 946 (9th Cir. 2009) ......................................................................................................16
25 Sciortino v. Pepsico
       108 F.Supp.3d 780 (N.D. 2015) ...................................................................................................7
26

27 Sprint Commc’ns Co., L.P. v. Ntelos Tel. Inc.
      No. 5:11-CV-00082, 2012 WL 3255592 (W.D. Va. Aug. 7, 2012)...........................................18
28
                                                                     -ii-                Case No. 3:20-cv-00806-EMC
      SMRH:4848-5060-2422.1                                         SQUARE’S MOTION TO STAY PENDING DECISION BY
                                                                 THE SUPREME COURT AND/OR THE FCC DEFINING ATDS
          Case 3:20-cv-00806-EMC Document 42 Filed 08/07/20 Page 4 of 23




 1 Stewart v. T-Mobile USA, Inc.
      No. 4:14-cv-02086, 2014 WL 12614418 (D.S.C. Oct. 8, 2014) ................................................17
 2
   Swearingen v. LateJulySnacks LLC
 3    No. C-13-4324 EMC, 2014 U.S. Dist. LEXIS 74114 (N.D. Cal. May 29, 2014)........................7
 4
   United States v. Garcia-Gomez
 5     No. 14-cr-00120-EMC-5, 2019 U.S. Dist. LEXIS 12623 (N.D. Cal. Jan. 25,
       2019).....................................................................................................................................10, 11
 6
   Statutes
 7
   47 U.S.C. § 227(b)(2) ...................................................................................................................8, 16
 8
   47 U.S.C. § 227 et seq. .......................................................................................................................3
 9

10 Other Authorities

11 47 C.F.R. § 1.2(a) .............................................................................................................................16

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                        -iii-                Case No. 3:20-cv-00806-EMC
      SMRH:4848-5060-2422.1                                             SQUARE’S MOTION TO STAY PENDING DECISION BY
                                                                     THE SUPREME COURT AND/OR THE FCC DEFINING ATDS
        Case 3:20-cv-00806-EMC Document 42 Filed 08/07/20 Page 5 of 23




 1                           NOTICE OF MOTION AND MOTION TO STAY

 2            TO THE HONORABLE COURT, ALL PARTIES, AND THEIR COUNSEL OF

 3 RECORD:

 4            PLEASE TAKE NOTICE that that on October 1, 2020, at 1:30 p.m., or as soon thereafter

 5 as the matter may be heard, in Courtroom 5 on the 17th Floor of the United States District Court

 6 for the Northern District of California, located at 450 Golden Gate Avenue, San Francisco,

 7 California 94102, the Honorable Edward M. Chen presiding, Defendant Square, Inc. (“Square”)

 8 will and hereby does move this Court to for an order staying all proceedings in this action,

 9 including discovery, pending the Supreme Court’s decision in Facebook Inc. v. Duguid, No. 19-

10 511 and/or the Federal Communications Commission’s (“FCC”) anticipated ruling on the

11 definition of “Automatic Telephone Dialing System” (“ATDS”) under the Telephone Consumer

12 Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).

13            The motion is brought pursuant to the Court’s own inherent powers and the primary

14 jurisdiction doctrine on the grounds that the Supreme Court’s and the FCC’s anticipated ruling

15 interpreting the definition of ATDS will directly affect Plaintiffs Mishari Aleisa and Nicole

16 Belluomini’s claims, as Plaintiffs must prove as an element of liability under the TCPA that the

17 text messages at issue here were sent via ATDS. Currently, there is a circuit split on the definition

18 of ATDS. The Supreme Court and the FCC’s expected ruling will provide a uniform definition,

19 simplify the issues, narrow discovery, and potentially dispose of—or at least define—a necessary

20 element of Plaintiffs’ claim.

21            This Motion is based upon this Notice, the concurrently filed Memorandum of Points and

22 Authorities, the Declaration of Lisa S. Yun, all other pleadings, papers, records, and documentary

23 material on file or deemed to be on file in this action, and upon such further oral or documentary

24 evidence and argument as may be presented at or before the hearing, and any other matter the

25 Court may deem appropriate.

26

27

28
                                                    -1-                 Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                         SQUARE’S MOTION TO STAY PENDING DECISION BY
                                                THE SUPREME COURT AND/OR THE FCC DEFINING ATDS
        Case 3:20-cv-00806-EMC Document 42 Filed 08/07/20 Page 6 of 23




 1 Dated: August 7, 2020

 2                               SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 3
                                 By                    /s/Lisa S. Yun
 4                                                 SHANNON Z. PETERSEN
                                                       LISA S. YUN
 5                                                     SIEUN J. LEE
 6
                                                     Attorneys for Defendant
 7                                                       SQUARE, INC.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           -2-                 Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                SQUARE’S MOTION TO STAY PENDING DECISION BY
                                       THE SUPREME COURT AND/OR THE FCC DEFINING ATDS
        Case 3:20-cv-00806-EMC Document 42 Filed 08/07/20 Page 7 of 23




 1                           MEMORANDUM OF POINTS AND AUTHORITIES

 2            Defendant Square, Inc. submits this memorandum of points and authorities in support of its

 3 motion to stay this action pending the U.S. Supreme Court’s review of Ninth Circuit law in

 4 Facebook, Inc. v. Duguid, No. 19-511 (“Duguid”) defining “Automatic Telephone Dialing

 5 System” (“ATDS”) under the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.

 6 (“TCPA”). In addition to, or in the alternative, Square request a stay pending the expected ruling

 7 by the Federal Communications Commission (“FCC”) defining ATDS.

 8                                       I.      INTRODUCTION

 9            The Court should stay this action pending the Supreme Court’s review of the Ninth

10 Circuit’s decision in Duguid defining ATDS. To prevail on their claims under the TCPA,

11 Plaintiffs must prove that Square sent them text messages via an ATDS without sufficient prior

12 express consent. Proving that Square used an ATDS to send such messages is an element of

13 Plaintiffs’ claims. However what is—and is not—an ATDS is, at present, very much an open

14 question, one that will not be resolved until the Supreme Court issues its decision in 2021. In the

15 interest of judicial economy and to preserve the parties’ resources, the Court should stay this case

16 until the Supreme Court rules next term.

17            For over a decade, courts have disagreed on the meaning of ATDS. In 2015, the FCC

18 seemed to resolve the debate by issuing its own definition. In 2018, however, the D.C. Circuit

19 struck down the FCC’s definition of ATDS after finding it to be unreasonably expansive and

20 ordered the FCC to reformulate its definition. Without national controlling authority, a half-dozen

21 U.S. Courts of Appeal have issued their own, conflicting definitions, with the Ninth, Second, and

22 Sixth Circuits adopting an expansive definition, and the Third, Seventh, and Eleventh Circuits

23 adopting narrow ones.

24            Last month, the Supreme Court accepted review of the Ninth Circuit’s decisions broadly

25 defining what qualifies as an ATDS as stated in Marks v. Crunch San Diego, LLC, 904 F.3d 1041

26 (9th Cir. 2018) and Duguid v. Facebook, Inc., 926 F.3d 1146, 1151 (9th Cir. 2019). See

27 Facebook, Inc. v. Duguid, No. 19-511, 2020 WL 3865252 (U.S. July 9, 2020). In doing so, the

28 Supreme Court will now address the issue that has bedeviled courts since the FCC’s 2015
                                                     -3-                 Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                          SQUARE’S MOTION TO STAY PENDING DECISION BY
                                                 THE SUPREME COURT AND/OR THE FCC DEFINING ATDS
        Case 3:20-cv-00806-EMC Document 42 Filed 08/07/20 Page 8 of 23




 1 decision, and that is central to Square’s alleged liability here: whether the definition of ATDS in

 2 the TCPA encompasses any device that can “store” and “automatically dial” telephone numbers,

 3 even if the device does not “use a random or sequential number generator.”

 4            If the Supreme Court agrees with the Third, Seventh, and Eleventh Circuits in finding that

 5 an ATDS must actually have the statutorily required “random or sequential” capacity, Plaintiffs’

 6 Complaint should be subject to dismissal with prejudice. At a minimum, the Supreme Court’s

 7 anticipated ruling on the meaning of ATDS will directly impact the adjudication of this case and

 8 will narrow the issues and provide controlling authority for this Court.

 9            Pursuant to its inherent powers, the Court should stay this action pending the Supreme

10 Court’s decision. All three factors that courts consider when determining whether to issue a stay

11 under their inherent powers weigh in favor of a stay here. First, a stay will simplify the issues,

12 narrow discovery, and potentially dispose of—or at least define—a necessary element of

13 Plaintiffs’ claims. Second, a stay pending the Supreme Court’s decision in Duguid will not cause

14 any significant risk or prejudice to Plaintiffs, who waited more than two years after receiving the

15 first text message at issue before filing their claims. Further, relatively little substantive work has

16 been done in this case and there is no threat Plaintiffs will receive any future messages. Third,

17 staying the case will conserve the resources of the Court and the parties, and avoid the risk of a

18 ruling by this Court on the meaning of ATDS that turns out to be inconsistent with the Supreme

19 Court’s later ruling.

20            In addition, or in the alternative, the Court should stay this action pending the FCC’s ruling

21 on ATDS under the so-called “primary jurisdiction doctrine,” under which a court can stay an

22 action pending a decision by an administrative agency which has the authority to decide such

23 regulatory issues. The FCC has such authority under the TCPA.

24            Accordingly, the Court should stay this action pending the Supreme Court’s decision

25 and/or the FCC’s ruling defining ATDS, whichever comes first.

26

27

28
                                                      -4-                 Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                           SQUARE’S MOTION TO STAY PENDING DECISION BY
                                                  THE SUPREME COURT AND/OR THE FCC DEFINING ATDS
         Case 3:20-cv-00806-EMC Document 42 Filed 08/07/20 Page 9 of 23




 1                                         II.    BACKGROUND

 2 A.         Plaintiffs Allege Square Sent Them Text Messages via ATDS

 3            Plaintiffs’ core allegation is that Square sent them text messages via an ATDS without

 4 sufficient prior express consent in violation of the TCPA. Based on that allegation, Plaintiffs seek

 5 statutory penalties of at least $500 for each text message sent via ATDS on behalf of themselves

 6 and a putative nationwide class. Compl. ¶¶ 133-135.

 7            Plaintiff Aleisa alleges that, on July 28, 2018, he visited Samovar Teahouse Café

 8 (“Samovar”) in San Francisco. Id. ¶ 58. After using his credit card on Square’s point-of-sale

 9 (“POS”) system to make his purchase, he was invited to join Samovar’s loyalty program. Id. ¶ 60.

10 When Plaintiff signed up for Samovar’s loyalty program, he had an opportunity to provide his

11 phone number. Id. Before providing his phone number, Plaintiff alleges he saw the following

12 written disclosure: “by providing your contact information, you agree businesses you frequent

13 may send you digital receipts, marketing and messages via Square.” See id. ¶ 45; Id. at Figure 5.

14 Plaintiff Aleisa had the option of either providing his phone number, his email address, or pressing

15 “No Thanks,” and not providing any contact information. Id. Plaintiff decided to provide his

16 phone number. Id. Soon after, Plaintiff claims he received a text message via ATDS stating that

17 he earned a “loyalty star” from Samovar because of his purchase, which he could accumulate

18 toward free products. Id. ¶ 61. Plaintiff Aleisa also claims he later received three other text

19 messages via ATDS following purchases at other food and beverage retailers. Id. ¶¶ 65, 69, 71-

20 73.

21            Plaintiff Belluomini alleges that, on May 12, 2017, she visited Taste Kitchen & Table

22 (“Taste”) in Fairfax, California. Id. ¶ 81. She, like Aleisa, alleges that she made a purchase at

23 Taste using Square’s POS system. Id. Belluomini alleges “on information and belief,” that she

24 did not provide her phone number as part of this transaction. Id. ¶ 83. She alleges that she then

25 received a text message via ATDS.1 Id. ¶¶ 84-85.

26

27   1
    In its separately filed motion to dismiss for lack of subject matter jurisdiction, Square demonstrates
28 how Plaintiff Belluomini agreed to – and, in fact, requested – the one text message she received.
                                                     -5-                 Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                          SQUARE’S MOTION TO STAY PENDING DECISION BY
                                                 THE SUPREME COURT AND/OR THE FCC DEFINING ATDS
       Case 3:20-cv-00806-EMC Document 42 Filed 08/07/20 Page 10 of 23




 1            While plaintiffs are somewhat loose in how they state their claims—sometimes using the

 2 word “automated” interchangeably with “ATDS”—their TCPA claims are all premised on

 3 receiving text messages via an ATDS without consent following purchases made at merchants

 4 who use Square’s POS system and a contention that the platform that sent the text messages at

 5 issue is an ATDS under the TCPA. Id. ¶¶ 53, 61, 65, 69, 71-73, 76-77, 84-95.

 6            Square contends, among other defenses, that: (1) the messages were not sent via ATDS;

 7 (2) Square did not send or “make” the text messages here; and (3) there was sufficient prior

 8 express written consent for each message sent.

 9 B.         Procedural Background

10            On February 3, 2020, Plaintiffs filed a Complaint against Square, alleging two claims

11 under the TCPA. In response, on April 17, 2020, Square filed a motion to dismiss for lack of

12 subject matter jurisdiction. ECF No. 23. Subsequently, on May 11, 2020, Square filed a motion

13 to stay pending the FCC’s definition of ATDS. ECF No. 25.

14            In light of the Supreme Court’s grant of certiorari in Facebook, Inc. v. Duguid on July 9,

15 2020, the parties stipulated in part that Square would file an amended motion to stay by August 7,

16 2020. ECF No. 34. At the time Square submitted the initial motion to stay, Square expected the

17 FCC to issue its ruling defining ATDS sometime by the end of 2020. However, now that the

18 Supreme Court has granted certiorari in Duguid, Square now expects the FCC will likely wait to

19 issue its own ruling until after the Supreme Court addresses the issue. Thus, Square now requests

20 that the Court stay this action pending the Supreme Court’s decision in Duguid and/or pending the

21 FCC’s decision, whichever comes first.

22                                   III.    THE LEGAL STANDARD

23            As “the Supreme Court explained in Landis v. North American Co., 299 U.S. 248, 57 S.
24 Ct. 163, 81 L. Ed. 153 (1936), a district court possesses the inherent power to control its docket

25 and promote efficient use of judicial resources by staying proceedings.” United States v. Garcia-

26 Gomez, 2019 WL 331279, at *1 (N.D. Cal. Jan. 25, 2019) (Chen, J.) (internal quotations omitted).

27 “To determine whether a Landis stay should be implemented, courts consider: (1) the possible

28 damage which may result from the granting of a stay, (2) the hardship or inequity which a party
                                                      -6-                 Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                           SQUARE’S MOTION TO STAY PENDING DECISION BY
                                                  THE SUPREME COURT AND/OR THE FCC DEFINING ATDS
         Case 3:20-cv-00806-EMC Document 42 Filed 08/07/20 Page 11 of 23




 1 may suffer in being required to go forward, and (3) the orderly course of justice measured in terms

 2 of the simplifying or complicating of issues, proof, and questions of law which could be expected

 3 to result from a stay.” Id. (internal quotations omitted).

 4            In addition, “[t]he primary jurisdiction doctrine allows courts to stay proceedings . . .

 5 pending the resolution of an issue within the special competence of an administrative agency.”

 6 Clark v. Time Warner Cable, 523 F.3d 1110, 1114 (9th Cir. 2008). In determining whether

 7 primary jurisdiction applies, “courts have traditionally examined the following factors, (1) a need

 8 to resolve an issue that (2) has been placed by Congress within the jurisdiction of an

 9 administrative body having regulatory authority (3) pursuant to a statute that subjects an industry

10 or activity to a comprehensive regulatory authority that (4) requires expertise or uniformity in

11 administration.” Swearingen v. Late July Snacks LLC, 2014 WL 2215878, at *2 (N.D. Cal. May

12 29, 2014) (Chen, J.) (internal quotations omitted). “District Courts have the discretion to either

13 stay or dismiss an action without prejudice under the primary jurisdiction doctrine.” Id. at *3.2

14        IV.      THE COURT SHOULD STAY THIS ACTION PENDING CONTROLLING
15                                          DEFINITION OF ATDS
16 A.         The Relevant Legal History Behind the TCPA and ATDS Requirement
17            “The three elements of a TCPA claim are: (1) the defendant called a cellular telephone
18 number; (2) using an automatic telephone dialing system; (3) without the recipient’s prior express

19 consent.” Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036, 1043 (9th Cir. 2012)

20 (emphasis added). The TCPA defines an ATDS as “equipment which has the capacity—(A) to

21 store or produce telephone numbers to be called, using a random or sequential number generator;

22 and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1) (emphases added). The TCPA provides that

23

24   2
     See also Cannon v. Wells Fargo Bank N.A., 917 F. Supp. 2d 1025, 1039 (N.D. Cal. 2013) (Chen,
25 J.) (describing the primary jurisdiction doctrine but declining to apply it because Wells Fargo was
   not asking to refer the TILA and RESPA claims to a federal agency with power to regulate those
26 claims); Sciortino v. Pepsico, 108 F. Supp. 3d 780 (N.D. Cal. 2015) (Chen, J.) (describing the
   primary jurisdiction doctrine but declining to apply it because the plaintiffs’ state false advertising
27
   claims did not clearly fall within the labeling jurisdiction of the FDA). In contrast here, the FCC
28 clearly has jurisdiction to define ATDS under the TCPA.
                                                       -7-                 Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                            SQUARE’S MOTION TO STAY PENDING DECISION BY
                                                   THE SUPREME COURT AND/OR THE FCC DEFINING ATDS
       Case 3:20-cv-00806-EMC Document 42 Filed 08/07/20 Page 12 of 23




 1 the FCC has authority to prescribe regulations and issue rulings under the TCPA. 47 U.S.C.

 2 § 227(b)(2); 47 C.F.R. § 1.2(a).

 3            1.       In 2018, the D.C. Circuit set aside the FCC’s interpretation of ATDS

 4            In July 2015, the FCC issued a declaratory ruling expansively defining ATDS. In the
 5 Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd.

 6 7961 (July 10, 2015) (“2015 Order”). In its 2015 Order, the FCC ruled that the TCPA’s definition

 7 of ATDS included any equipment with the potential capacity to generate random or sequential

 8 telephone numbers – “even if it is not presently used for that purpose, including when the caller is

 9 calling a set list of consumers.” Id. at 7971-72 ¶ 10. On March 16, 2018, the D.C. Circuit issued

10 an opinion setting aside the FCC’s definition of ATDS as overbroad. ACA International v. FCC,

11 885 F.3d 687, 692 (D.C. Cir. 2018).

12            2.       After ACA International, Circuit Courts have split on defining ATDS
13            After ACA International, and in the vacuum of FCC rulemaking defining what qualifies as
14 an ATDS, many Circuit Courts have issued their own interpretations of ATDS. The Third,

15 Seventh, and Eleventh Circuits have issued narrow interpretations, holding that “to be an auto-

16 dialer, the equipment must (1) store telephone numbers using a random or sequential number

17 generator and dial them or (2) produce such numbers using a random or sequential number

18 generator and dial them.” Glasser v. Hilton Grand Vacations Co., 948 F.3d 1301, 1306 (11th Cir.

19 2020); see Gadelhak v. AT&T Servs., Inc., 950 F.3d 458, 460 (7th Cir. 2020) (dialing numbers

20 from a customer database is not ATDS because such numbers have not “been generated using a

21 random or sequential number generator”); Dominguez v. Yahoo, Inc., 894 F.3d 116, 121 (3d Cir.

22 2018) (finding that functionality of ATDS is “randomly or sequentially generating telephone

23 numbers, and dialing those numbers”); see also Suttles v. Facebook, Inc., 2020 WL 2763383, at *5

24 (W.D. Tex. May 20, 2020) (“an ATDS must either have the capacity to store telephone numbers to

25 be called using a random or sequential number generator or produce telephone numbers to be

26 called using a random or sequential number generator.”).

27            Under this definition adopted by the Third, Seventh, and Eleventh Circuits, the equipment
28 used to send the loyalty text messages to customers here is not ATDS because, even as alleged in
                                                   -8-                     Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                           SQUARE’S MOTION TO STAY PENDING DECISION BY
                                                  THE SUPREME COURT AND/OR THE FCC DEFINING ATDS
       Case 3:20-cv-00806-EMC Document 42 Filed 08/07/20 Page 13 of 23




 1 the Complaint, the messages were sent only to specific customers immediately following their

 2 transactions, and were not sent randomly or sequentially.

 3            While the “random or sequential” requirement is the most natural and proper reading of the

 4 statute, it has not prevailed in the Ninth, Second, and Sixth Circuits. Specifically, the Ninth

 5 Circuit has held that the term ATDS means “equipment which has the capacity—(1) to store

 6 numbers to be called or (2) to produce numbers to be called, using a random or sequential number

 7 generator—and to dial such numbers automatically.” Marks, 904 F.3d at 1053; see also Duran v.

 8 La Boom Disco, Inc., 955 F.3d 279, 280 (2d Cir. 2020) (same); Allan v. Pennsylvania Higher

 9 Educ. Assistance Agency, __ F.3d __, 2020 WL 4345341, at *9 (6th Cir. July 29, 2020) (same);

10 Duguid, 926 F.3d at 1151 (reaffirming Marks). The Ninth Circuit concluded that the statutory

11 definition of an ATDS “includes a device that stores telephone numbers to be called, whether or

12 not those numbers have been generated by a random or sequential number generator.” Marks, 904

13 F.3d at 1043

14            In Duguid, the plaintiff alleged that Facebook violated the TCPA by sending text messages

15 using an ATDS. 926 F.3d at 1149. The plaintiff alleged that “Facebook maintained a database of

16 phone numbers and—using a template and coding that automatically supplied the browser

17 information and time of access—programmed its equipment to send automated messages to those

18 numbers.” Id. at 1150. The district court concluded that Facebook’s platform was not an ATDS

19 because the system, as alleged, involved direct targeting, which is inconsistent with the random or

20 sequential number generation required by the statutory text of the TCPA. Duguid v. Facebook,

21 Inc., 2017 WL 635117, at *5 (N.D. Cal. Feb. 16, 2017). The Ninth Circuit reversed. It reiterated

22 its decision in Marks that “an ATDS need not be able to use a random or sequential generator to

23 store numbers.” The court explained that “it suffices to merely have the capacity to ‘store

24 numbers to be called’ and ‘to dial such numbers automatically.’” Duguid, 926 F.3d at 1151.

25            3.       The FCC is redefining ATDS in light of ACA International and Marks

26            Following ACA International, on May 14, 2018, the FCC released a Public Notice seeking

27 comments on what constitutes ATDS. See Yun Decl., Ex. A (May 2018 FCC Public Notice, at 1–

28 3 and n.23., and Ex. B (May 2018 Petition, at 27). On October 3, 2018, in response to the Ninth
                                                     -9-                 Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                          SQUARE’S MOTION TO STAY PENDING DECISION BY
                                                 THE SUPREME COURT AND/OR THE FCC DEFINING ATDS
       Case 3:20-cv-00806-EMC Document 42 Filed 08/07/20 Page 14 of 23




 1 Circuit’s decision in Marks, the FCC released another Public Notice, seeking additional comments

 2 on what constitutes an ATDS. See Yun Decl., Ex. C (Marks Public Notice). Comments were

 3 submitted in 2018. Id. at p. 1. On February 5, 2020, nineteen organizations collectively submitted

 4 an ex parte letter to the FCC urging it to “clarify expeditiously” the TCPA’s definition of ATDS

 5 by acting on the May 2018 Petition. Yun Decl., Ex. D. After considering these comments, the

 6 FCC will likely issue its new rule defining ATDS soon. See, e.g., Barnes v. CS Mktg. LLC, 430 F.

 7 Supp. 3d 1309, 1313 (S.D. Fla. Jan. 2, 2020) (staying TCPA case pending FCC’s decision on

 8 ATDS and noting that the “period for public comment on the issue has closed the FCC ruling on

 9 the interpretation of the definition of ATDS is expected to be forthcoming.”).

10            4.       The Supreme Court grants certiorari in Facebook, Inc. v. Duguid

11            On July 9, 2020, the Supreme Court granted certiorari with respect to the issue of

12 “[w]hether the definition of ATDS in the TCPA encompasses any device that can ‘store’ and

13 ‘automatically dial’ telephone numbers, even if the device does not ‘us[e] a random or sequential

14 number generator.’” Facebook, Inc. v. Duguid, No. 19-511, 2020 WL 3865252 (U.S. July 9,

15 2020); Yun Decl., Exs. F-G. The Supreme Court’s decision, which is expected in the first half of

16 2021, should resolve the split in authority and provide a uniform definition of ATDS. It is

17 possible that the FCC will now wait for the Supreme Court to rule first.

18 B.         This Case Should Be Stayed Pursuant to the Court’s Inherent Power Pending the

19            Supreme Court’s Decision in Duguid

20            The Court should grant a stay under its inherent powers pending the Supreme Court’s

21 decision in Duguid. To make this determination, the Court should consider: “(1) ‘the possible

22 damage which may result from the granting of a stay,’ (2) ‘the hardship or inequity which a party

23 may suffer in being required to go forward,’ and (3) ‘the orderly course of justice measured in

24 terms of the simplifying or complicating of issues, proof, and questions of law which could be

25 expected to result from a stay.’” Garcia-Gomez, 2019 WL 331279, at *1 (quoting CMAX, Inc. v.

26 Hall, 300 F.2d 265, 268 (9th Cir. 1962)).

27

28
                                                     -10-                 Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                           SQUARE’S MOTION TO STAY PENDING DECISION BY
                                                  THE SUPREME COURT AND/OR THE FCC DEFINING ATDS
       Case 3:20-cv-00806-EMC Document 42 Filed 08/07/20 Page 15 of 23




 1            1.       A stay will simplify the issues in this case and potentially dispose of the TCPA

 2                     claims against Square

 3            “The exercise of discretion [staying a case] is appropriate when the resolution of another

 4 matter will have a direct impact on the issues before the court, substantially simplifying issues

 5 presented.” In re Sequenom, Inc. Stockholder Litig., 2019 WL 1200091, at *1 (S.D. Cal. Mar. 13,

 6 2019). “Efficiency and simplification resulting from the abatement of a federal action may weigh

 7 in favor of a stay.” Bay Area Surgical Grp., Inc. v. Aetna Life Ins. Co., 2014 WL 2759571, at *3

 8 (N.D. Cal. June 17, 2014) (Davila, J.); Garcia-Gomez, 2019 WL 331279, at *2 (finding the third

 9 Landis factor favored a stay where there was circuit split on whether the terms in a statute were

10 unconstitutionally vague; noting that the issues “will likely be simplified” by decisions from the

11 Supreme Court and the Ninth Circuit).

12            Indeed, many district courts recently stayed TCPA cases pending a decision by the

13 Supreme Court in Barr v. Am. Ass’n of Political Consultants Inc., 140 S. Ct. 2335 (2020), which

14 tested the constitutionality of the TCPA. See e.g., Nakai v. Charter Communs., Inc., 2020 WL

15 1908949, at *6 (C.D. Cal. Apr. 15, 2020) (staying action pending the Supreme Court’s decision in

16 Barr); Seefeldt v. Entm’t Consulting Int’l, 441 F. Supp. 3d 775, 779 (E.D. Mo. Feb. 25, 2020)

17 (same); Loftus v. Signpost Inc., No. 19-7984 (JGK), ---F. Supp. 3d---, 2020 WL 2848231, at *3

18 (S.D.N.Y. June 2, 2020) (same); Whittaker v. All Reverse Mortg., Inc., 20 WL 2829785, at *2 (D.

19 Ariz. May 29, 2020) (same); Lacy v. Comcast Cable Communs., LLC, 2020 WL 2041755, at *2

20 (W.D. Wash. Apr. 28, 2020) (same); Boger v. Citrix Sys., 2020 WL 1939702, at *4 (D. Md. Apr.

21 22, 2020) (same); Wright v. Exp Realty, LLC, 2020 WL 1149906, at *1 (M.D. Fla. Feb. 7, 2020)

22 (same).

23            Given how central the question of what ATDS is to a TCPA case, multiple courts have

24 even suggested or invited motions to stay if the Supreme Court were to grant certiorari in Duguid.

25 See e.g. Calhoun v. FLRish, Inc., 2020 U.S. Dist. LEXIS 84485, at *6-7 (N.D. Cal. May 13, 2020)

26 (Spero, J.) (inviting the defendant to “renew its motion [to stay] as to [Duguid] if the Supreme

27 Court both grants certiorari in Duguid and resolves [Barr] in a manner that allows [the plaintiff’s]

28 ATDS claim to proceed.”); Seefeldt, 441 F. Supp. 3d at 778-79 (noting that the “best approach is
                                                       -11-                 Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                             SQUARE’S MOTION TO STAY PENDING DECISION BY
                                                    THE SUPREME COURT AND/OR THE FCC DEFINING ATDS
       Case 3:20-cv-00806-EMC Document 42 Filed 08/07/20 Page 16 of 23




 1 to wait for much-needed clarity from the Supreme Court” at least as to Barr and “potentially the

 2 definitional problem” re ATDS in the event that the Supreme Court takes it up on review in

 3 Duguid); A.M. v. Bridgecrest Acceptance Corp., 2020 WL 3489280, at *3 (E.D. Mo. June 26,

 4 2020) (noting that “that were the Supreme Court to grant certiorari in [Duguid v.] Facebook, there

 5 might be good reason to stay this case pending resolution of that one.”).

 6            Further, many district courts have previously stayed TCPA cases pending controlling

 7 decisions about the meaning of ATDS by higher courts. See, e.g., Salehi v. Bluestem Brands, Inc.,

 8 2016 WL 10459422, at *2 (S.D. Cal. Aug. 9, 2016) (staying TCPA case pending decision by the

 9 D.C. Circuit in ACA International on the meaning of ATDS); Ambrezewicz v. LeadPoint, Inc.,

10 2017 WL 8185862, at *4 (C.D. Cal. May 8, 2017) (same, and ruling that “granting a stay would

11 clarify the law to conserve judicial resources and avoid duplicative proceedings.”); Errington v.

12 Time Warner Cable Inc., 2016 WL 2930696, at *4 (C.D. Cal. May 18, 2016) (staying TCPA case

13 pending decision by the D.C. Circuit in ACA International on the meaning of ATDS); Small v. GE

14 Capital, Inc., 2016 WL 4502460, at *3 (C.D. Cal. June 9, 2016) (same).

15            Moreover, district courts have routinely stayed cases pending a Supreme Court decision

16 that would have an important impact on the case. See, e.g., Robledo v. Randstad US, L.P., 2017

17 WL 4934205, at *4 (N.D. Cal. Nov. 1, 2017) (Freeman, J.) (staying case pending the Supreme

18 Court’s decision in Morris because “the outcome of Morris will have a significant bearing on

19 [defendant]’s motion to compel arbitration.”); Hughes v. S.A.W. Entm’t, LTD, 2017 WL 6450485,

20 at *8 (N.D. Cal. Dec. 18, 2017) (Beeler, J.) (same, and stating “[i]t would be far simpler for the

21 court to address the arbitration question and, if necessary, the remainder of these cases, after the

22 Supreme Court issues its Morris decision and clarifies the law surround arbitration provisions in

23 putative class actions.”); Matera v. Google Inc., 2016 WL 454130, at *3 (N.D. Cal. Feb. 5, 2016)

24 (Koh, J.) (staying case pending the Supreme Court’s decision in Spokeo because it “is likely to be

25 instructive in this case”); Larroque v. First Advantage Lns Screening Sols., Inc., 2016 WL 39787,

26 at *2 (N.D. Cal. Jan. 4, 2016) (Corley J.) (similar); Patel v. Trans Union, LLC, 2015 WL

27 13657182, at *2 (N.D. Cal. Sept. 3, 2015) (Beeler, J.) (similar).

28
                                                    -12-                 Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                          SQUARE’S MOTION TO STAY PENDING DECISION BY
                                                 THE SUPREME COURT AND/OR THE FCC DEFINING ATDS
       Case 3:20-cv-00806-EMC Document 42 Filed 08/07/20 Page 17 of 23




 1            As discussed above, Plaintiffs must prove that the text messaging platform here, which

 2 allowed Plaintiffs to initiate text messages to themselves through a Square device after entering

 3 their phone numbers, is an ATDS, otherwise, their claim fails. To that end, Plaintiffs allege that

 4 the telephone equipment used to transmit the text messages targets phone numbers from a stored

 5 list (Compl. ¶¶ 10-18), not that the equipment has the capacity to store or produce numbers to be

 6 called “using a random or sequential number generator.” 47 U.S.C. § 227(a)(1). Thus, the

 7 Complaint could only proceed under the Ninth Circuit’s broader ATDS standard, and should be

 8 subject to dismissal with prejudice if the Supreme Court agrees with the Third, Seventh, and

 9 Eleventh Circuits in finding that an ATDS must actually have the statutorily required “random or

10 sequential” capacity. Any liability will therefore turn on the precise issue the Supreme Court will

11 decide, i.e. whether an ATDS requires random or sequential number generation. The Supreme

12 Court’s anticipated ruling on the meaning of ATDS will provide much needed clarification and

13 resolve the circuit split. Moreover, it will directly impact the adjudication of this case and will at

14 least narrow the issues and provide controlling authority for this Court. Accordingly, a stay will

15 simplify the issues in this case, and this factor weighs in favor of a stay.

16            2.       A brief stay will not cause significant risk or prejudice

17            A stay will not cause any significant risk or prejudice to Plaintiffs. First, “very little

18 substantive work has been done in this case . . . there are no immediately pressing deadlines or

19 trial dates.” Capella Photonics, Inc. v. Cisco Sys., Inc., 2015 WL 1006582, at *2 (N.D. Cal. Mar.

20 6, 2015) (Chen, J.). The pleadings are not yet, and, as ordered by the Court (ECF No. 29), only

21 preliminary discovery is underway. Thus, “very little substantive work has been done in this case,

22 and there are no immediately pressing deadlines or trial dates.” Id.

23            The Supreme Court has already granted review in Duguid and it will likely be decided in

24 the Court’s next term in the first half of 2021. Thus, a stay here will likely be brief. See Stone v.

25 Sterling Infosystems, Inc., 2015 WL 4602968, at *2 (E.D. Cal. July 29, 2015) (finding that “the

26 risk of prejudice from delaying a decision on this case for one year is low” as “the Supreme Court

27 will decide [the relevant case] within the next twelve months per the Supreme Court’s customary

28 practice.”); Larson v. Trans Union, LLC, 2015 WL 3945052, at *8 (N.D. Cal. June 26, 2015)
                                                       -13-                 Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                             SQUARE’S MOTION TO STAY PENDING DECISION BY
                                                    THE SUPREME COURT AND/OR THE FCC DEFINING ATDS
       Case 3:20-cv-00806-EMC Document 42 Filed 08/07/20 Page 18 of 23




 1 (finding a stay warranted where “[t]he Supreme Court [was] likely to issue a decision in the

 2 [relevant] case within one year”).

 3            Moreover, Plaintiffs have not suggested any need for immediate relief, or that any serious

 4 harm would arise from a brief stay. Indeed, any delay in receiving a monetary penalty is not

 5 sufficient to deny a stay. See, e.g., Nguyen v. Marketsource, Inc., 2018 WL 2182633, at *6 (S.D.

 6 Cal. May 11, 2018) (finding the plaintiff will not be harmed by a stay pending a decision by the

 7 Supreme Court as plaintiff “seeks monetary damages in the form of unpaid wages and

 8 reimbursements and will therefore not be unduly prejudiced or harmed by a delay in receiving

 9 monetary relief.”); Arris Sols., Inc. v. Sony Interactive Entm’t LLC, 2017 WL 4536415, at *2

10 (N.D. Cal. Oct. 10, 2017) (issuing a stay and holding that plaintiff could not “in good faith” argue

11 harm “because only monetary damages, as opposed to injunctive relief, are at issue.”); Bay

12 AreaSurgical Grp., Inc. v. Aetna Life Ins. Co., 2014 WL 2759571, at *5 (N.D. Cal. June 17, 2014)

13 (“A delay in compensation for past harms does not equate to a strong showing of prejudice.”

14 (citing CMAX, Inc., 300 F.2d at 268-69)). This is especially true here where Plaintiffs have not

15 suffered any actual monetary loss or injury but merely seek statutory penalties. Nor can Plaintiffs

16 claim any harm by the threat of any future messages. Since filing suit, Plaintiffs have not and will

17 not receive any additional messages. They cannot show otherwise.

18            Accordingly, a brief stay will not cause any prejudice to Plaintiffs here, and this factor also

19 weighs in favor of a stay.

20            3.       The balance of hardships favor a stay

21            “In the absence of a stay, the parties will have to expend time and money conducting

22 discovery on an issue central to Defendant’s liability [i.e. what constitutes an ATDS] while

23 lacking a clear idea of the law that will ultimately apply at summary judgment or at trial.”

24 Ambrezewicz, 2017 WL 8185862, at *4; see also Nguyen, 2018 WL 2182633, at *6 (finding the

25 balance of hardships weigh in favor of a stay as parties “would have to engage in collective and

26 class action discovery, which would be a waste of time and resources pending the outcome of” the

27 Supreme Court’s decision); Cook v. Rent-A-Ctr., Inc., 2017 WL 4270203, at *4 (E.D. Cal. Sept.

28 26, 2017) (“Requiring the parties to go forward with litigation given the uncertainty [of how the
                                                      -14-                 Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                            SQUARE’S MOTION TO STAY PENDING DECISION BY
                                                   THE SUPREME COURT AND/OR THE FCC DEFINING ATDS
       Case 3:20-cv-00806-EMC Document 42 Filed 08/07/20 Page 19 of 23




 1 Supreme Court will rule] would waste the time and resources of both the parties and the Court.”);

 2 Stone, 2015 WL 4602968, at *2 (similar).

 3            The Supreme Court will decide the precise issue of what constitutes an ATDS, which

 4 would directly affect any merits determination in this case. Going forward with this case now

 5 would require extensive discovery and motion practice, attorneys’ fees and costs, and judicial

 6 resources. Indeed, the parties and the Court “would all face the risk of dedicating substantial

 7 resources to proceedings that may ultimately prove unnecessary.” Larson, 2015 WL 3945052, at

 8 *8; see also Tuan Vo v. LoanMe, Inc., 2017 WL 8230897, at *2 (C.D. Cal. July 24, 2017) (“The

 9 Supreme Court’s resolution of the circuit split over the issue here may end up conserving

10 resources for both the Court and the parties. Particularly in this case, which is still at the pleading

11 stage.”). Indeed, Square should not be required to “defend a large putative class action—engaging

12 in expansive discovery and possibly class certification briefing—that may be rendered moot and

13 unnecessary within” a few months. Larroque, 2016 WL 39787, at *2.

14            Accordingly, the balance of hardships and judicial economy favor a stay.

15 C.         In Addition, Or In The Alternative, This Case Should Be Stayed Under the Primary

16            Jurisdiction Doctrine Pending the FCC’s Definition of ATDS

17            The primary jurisdiction doctrine is appropriately invoked when there is: “(1) [a] need to

18 resolve an issue that (2) has been placed by Congress within the jurisdiction of an administrative

19 body having regulatory authority (3) pursuant to a statute that subjects an industry or activity to a

20 comprehensive regulatory authority that (4) requires expertise or uniformity in administration[.]”

21 Clark, 523 F.3d at 1115. Each factor here favors staying this action pending the FCC’s ruling.

22            1.       The FCC’s ruling will directly affect Plaintiffs’ claims

23            The first factor—a “need to resolve an issue”—weighs in favor of staying this proceeding

24 under the primary jurisdiction doctrine. As explained above, to prevail on their TCPA claim,

25 Plaintiffs must prove that Square used an ATDS to send the text messages at issue. Meyer, 707

26 F.3d at 1043 (noting that an element of a TCPA claim includes “using an automatic telephone

27 dialing system [ATDS]”). Thus, the FCC’s anticipated ruling on the meaning of ATDS will

28 significantly impact the adjudication of this case.
                                                       -15-                 Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                             SQUARE’S MOTION TO STAY PENDING DECISION BY
                                                    THE SUPREME COURT AND/OR THE FCC DEFINING ATDS
       Case 3:20-cv-00806-EMC Document 42 Filed 08/07/20 Page 20 of 23




 1            Indeed, many district courts have previously stayed TCPA cases pending decisions by the

 2 FCC. See, e.g., Barnes, 430 F. Supp. 3d at 1313 (granting a motion to stay pending the FCC’s

 3 decision regarding the interpretation of an ATDS post-ACA International); Secure v. Ultimate

 4 Fitness Grp., LLC, 2019 WL 1612623, at *1 (S.D. Fla. Mar. 18, 2019) (granting a stay post-ACA

 5 International on the grounds that “the FCC is currently seeking public comment and reconsidering

 6 the definition of ATDS”); Glauser v. Twilio, Inc., 2012 WL 259426, at *3 (N.D. Cal. Jan. 27,

 7 2012) (Hamilton, J.) (staying TCPA case because “the benefit to be provided by FCC guidance on

 8 potentially dispositive issues in this litigation outweighs the benefit to plaintiff in allowing the

 9 action to proceed”); In re Portfolio Recovery Assocs., LLC, Tel. Consumer Prot. Act Litig., 2014

10 WL 12603110, at *3 (S.D. Cal. May 20, 2014) (staying a TCPA case because “the benefit of FCC

11 guidance necessitates a stay of this action pending the FCC’s resolution of the issues presently

12 before it.”).

13            Though the Ninth Circuit has issued its own definition of ATDS, it will defer to any new

14 definition by the FCC. See Marks, 904 F. 3d at 1045-1047 (relying heavily on prior FCC

15 definitions of ATDS and implying that the FCC’s definition controls); Satterfield, 569 F.3d at 953

16 (holding that the FCC’s interpretation of the TCPA “has the force of law and is therefore entitled

17 to Chevron deference”). Under these circumstances, “allowing the FCC to resolve the foregoing

18 issues prior to adjudicating the issues in the present action, in order to obtain the benefit of the

19 FCC’s guidance, is appropriate.” Glauser, 2012 WL 259426, at *3 (staying case because “the

20 benefit to be provided by FCC guidance on potentially dispositive issues in this litigation

21 outweighs the benefit to plaintiff in allowing the action to proceed”).

22            Accordingly, given that the FCC is considering a core issue that is likely dispositive of this

23 litigation, the first primary-jurisdiction consideration militates strongly in favor of a stay.

24            2.       The FCC has jurisdiction to interpret, administer, and regulate the TCPA

25            The second factor—whether the issue is “within the jurisdiction of an administrative body

26 having regulatory authority”—also weighs in favor of a stay because the FCC has primary

27 jurisdiction over the TCPA technical specifications, including the meaning of ATDS. Clark, 523

28 F.3d at 1115; 47 U.S.C. § 227(b)(2); 47 C.F.R. § 1.2(a). “Congress vested the FCC with
                                                      -16-                 Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                            SQUARE’S MOTION TO STAY PENDING DECISION BY
                                                   THE SUPREME COURT AND/OR THE FCC DEFINING ATDS
       Case 3:20-cv-00806-EMC Document 42 Filed 08/07/20 Page 21 of 23




 1 considerable authority to implement the Telephone Act. The Act gives the agency power to

 2 ‘prescribe regulations to implement’ the legislation.” Charvat v. Echostar Satellite, LLC, 630

 3 F.3d 459, 466-67 (6th Cir. 2010). “In addition to these law-making and law-enforcing powers, the

 4 FCC has interpretive authority over the Telephone Act[.]” Id. This includes the power to construe

 5 the meaning of ATDS. See Glauser, 2012 WL 259426, at *2 (noting that the issue of what

 6 “qualifies as an auto-dialer” is “within the jurisdiction of the FCC” and thus staying TCPA action

 7 pending the FCC’s resolution of what “qualifies as an auto-dialer”). Accordingly, this second

 8 factor weighs in favor of a stay under the primary jurisdiction doctrine.

 9            3.       The TCPA imposes a comprehensive regulatory scheme administered by the FCC

10            The third factor—whether the TCPA imposes a comprehensive regulatory scheme—also

11 weighs in favor of a stay. Clark, 523 F.3d at 1115. “Congress granted the FCC the authority to

12 promulgate regulations to implement the TCPA.” Gusman v. Comcast Corp., 2014 WL 2115472,

13 at *3 (S.D. Cal. May 21, 2014) (citing 47 U.S.C. § 227(b)(2)). “The FCC has regulatory authority

14 that subjects the ‘industry to a comprehensive regulatory scheme that requires expertise or

15 uniformity in administration.’” Id. (quoting Matlock v. United Healthcare, 2014 WL 1155541, at

16 *2 (E.D. Cal. Mar. 20, 2014)); see also Bondhus v. Henry Schein, Inc., No 2015 WL 1968841, at

17 *3 (S.D. Fla. Apr. 30, 2015) (noting the TCPA and the FCC’s implementing regulations constitute

18 “comprehensive regulatory schemes governing the use of automated telephone and facsimile

19 equipment.”). The TCPA contains a complex scheme governing automated calls/texts, and the

20 FCC has promulgated extensive rules, regulations, and declaratory rulings interpreting and

21 enforcing the statute. Id. The issue of what type of equipment constitutes an ATDS under the

22 TCPA falls squarely within this comprehensive regulatory scheme. Id. Given the comprehensive

23 regulatory scheme, the third primary jurisdiction factor also weighs in favor of staying this case.

24            4.       The FCC is the expert agency charged with defining ATDS

25            The fourth factor—whether the matter at issue requires expertise or uniformity in

26 administration—also weighs in favor of a stay. Clark, 523 F.3d at 1115. In particular, technical

27 questions like what type of equipment constitutes an ATDS are “clearly within the FCC’s precise

28 field of expertise and discretion and outside of the conventional experience of the Court.” Stewart
                                                    -17-                 Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                          SQUARE’S MOTION TO STAY PENDING DECISION BY
                                                 THE SUPREME COURT AND/OR THE FCC DEFINING ATDS
       Case 3:20-cv-00806-EMC Document 42 Filed 08/07/20 Page 22 of 23




 1 v. T-Mobile USA, Inc., 2014 WL 12614418, at *4 (D.S.C. Oct. 8, 2014) (stating resolution of

 2 plaintiff’s TCPA claim “would require interpreting and considering technical terms and industry

 3 policies” which “turn on the 1991 Act and its implementing regulations, all of which come within

 4 the bailiwick of the FCC”); In re Portfolio Recovery Associates, LLC, 2014 WL 12603110, at *3

 5 (concluding that determining the meaning of “capacity” as applied to an ATDS “is not within the

 6 conventional experience of judges but, instead involves technical or policy considerations within

 7 the FCC’s particular field of expertise, and a substantial danger of inconsistent rulings exist if a

 8 stay is not implemented.”); Sprint Commc’ns Co., L.P. v. Ntelos Tel. Inc., 2012 WL 3255592, at

 9 *15 (W.D. Va. Aug. 7, 2012) (“Such ‘technical considerations are best resolved, in the first

10 instance, by the FCC, the agency with both the expertise in these technical issues and the mandate

11 to elucidate and implement the [TCPA].’”). As these cases also demonstrate, the last time the

12 FCC considered the definition of ATDS, resulting in the FCC’s 2015 definition, many courts

13 stayed their TCPA cases pending that decision.

14            A stay is particularly appropriate where, like here, a “matter that is not only within the

15 expertise and authority of the agency, [bu]t is before the agency at this moment.” See Reese v.

16 Odwalla, Inc., 30 F. Supp. 3d 935, 941 (N.D. Cal. 2014) (Rogers, J.) (dismissing case under the

17 primary jurisdiction doctrine where the FDA had issued notice and solicited comments regarding

18 regulation of certain terms; noting the FDA’s position on the term “is not only . . . ‘not settled,’ it

19 is also under active consideration by the FDA.”); Barrera v. Comcast Holdings Corp., 2014 WL

20 1942829, at *3 (N.D. Cal. May 12, 2014) (Henderson, J.) (“Congress has placed the interpretation

21 and enforcement of the TCPA’s provisions within the primary jurisdiction of the FCC, and a stay

22 of this case would promote uniformity in the administration of the TCPA because a central issue

23 presented in this case . . . is already under submission before the FCC . . .”); Clark, 523 F.3d at

24 1115 (noting that “the FCC’s Notice of Proposed Rulemaking demonstrates that the agency is

25 actively considering how it will regulate VoIP services and that the agency’s development of a

26 uniform regulatory framework to confront this emerging technology is important to federal

27 telecommunications policy.”); In re Portfolio Recovery Associates, LLC, 2014 WL 12603110, at

28 *3 (“the FCC is in the process of utilizing its recognized expertise in considering issues currently
                                                      -18-                 Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                            SQUARE’S MOTION TO STAY PENDING DECISION BY
                                                   THE SUPREME COURT AND/OR THE FCC DEFINING ATDS
       Case 3:20-cv-00806-EMC Document 42 Filed 08/07/20 Page 23 of 23




 1 pending before this Court, thereby satisfying the prerequisites for application of the primary

 2 jurisdiction doctrine.”).

 3            Here, interpreting and analyzing such technical matters is within the expertise and

 4 authority of the FCC. Further, the FCC has publicly and explicitly expressed a desire to address

 5 the meaning of ATDS. In fact, this matter is currently before the FCC. The May 2018 Petition,

 6 which asks the FCC to clarify its interpretation of ATDS in light of ACA International, is still

 7 pending. Moreover, the FCC has issued, not one—but two—Public Notices requesting comments

 8 on what constitutes an ATDS. Thus, the fourth factor also favors a stay under the primary

 9 jurisdiction doctrine. Because all four primary jurisdiction factors weigh heavily in favor of a

10 stay, the Court should stay these proceedings pending a decision by the FCC on the meaning of

11 ATDS.

12                                          V.      CONCLUSION

13            For these reasons, Square respectfully requests that the Court grant its motion to stay these
14 proceedings pending the Supreme Court’s decision in Duguid and/or FCC’s definition of ATDS.

15

16 Dated: August 7, 2020

17                                         SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
18
                                           By                          /s/Lisa S. Yun
19                                                               SHANNON Z. PETERSEN
                                                                       LISA S. YUN
20                                                                     SIEUN J. LEE
21                                                                Attorneys for Defendant
                                                                      SQUARE, INC.
22

23

24

25

26

27

28
                                                     -19-                 Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                           SQUARE’S MOTION TO STAY PENDING DECISION BY
                                                  THE SUPREME COURT AND/OR THE FCC DEFINING ATDS
